DETAILED ACTION
Claim Objections
1.	Claims 7, 9 are objected to because of the following informalities: 
In claim 7, lines 2, 3, “a plurality of first recesses” and “a plurality of second recesses” is unclear as to whether it is being referred to “a plurality of first sub-recesses” and “a plurality of second sub-recesses” because “a first recess” and “a second recess” are defined in claims 1, 3.
In claim 9, line 3, “a source-drain electrode” is unclear as to whether it is being referred to “source and drain electrodes”
In claim 9, line 4, “with any one” should be changed to “with one”
In claim 9, line 6, “with any one the other two of” should be changed to “with one”



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 – 9, 11 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (CN 102623451).
With regard to claim 1, Peng discloses an array substrate (fig. 2G), comprising:
a base substrate (210);
a first electrode (224) on the base substrate (210); and

the first electrode (224) and the second electrode (244) are electrically insulated from each other, and a capacitor structure (C1) is constituted by a region of the first electrode (224) and a region of the second electrode (244) which are opposite to each other,
the capacitor structure (C1) comprises a portion (a portion of the electrode 224) forming at least part of a first recess (referred to as “A” by examiner’s annotation shown in fig. 2G below).

    PNG
    media_image1.png
    391
    598
    media_image1.png
    Greyscale

With regard to claim 2, Peng discloses the capacitor structure (C1) comprises a portion (portion of the electrode 224 and portion of a layer 230) forming a plurality of first recesses (A).
claim 3, Peng discloses an insulating layer (220 or 212, 214), wherein the insulating layer (220 or 212, 214) is located between the base substrate (210) and the first electrode (224) and comprises a second recess (referred to as “B” by examiner’s annotation shown in fig. 2G above) formed in the insulating layer (220), the capacitor structure (C1) is at least located on a side wall of the second recess (B). |
With regard to claim 4, Peng discloses the portion  (the portion of the electrode 224) of the capacitor structure (C1) forming at least part of the first recess (A) is at least partly overlapped with the second recess (B) in the insulating layer (220 or 212, 214), in the direction perpendicular to the base substrate (210).
With regard to claim 5, Peng discloses the insulating layer (220 or 212, 214) has a stacked structure and comprises at least two insulating sub-layers (212, 214) which are stacked sequentially from the base substrate (210), the second recess (B) penetrates at least one insulating sub-layer (214) at a side of the insulating layer (220 or 212, 214) far away from the base substrate (210). |
With regard to claim 6, Peng discloses at least part of an insulating sub-layer (212) at a side (a bottom side) of the insulating layer (220 or 212, 214) closest to the base substrate (210) is not penetrated by the second recess (B).
With regard to claim 7, Peng discloses the insulating layer (220 or 212, 214) comprises a plurality of second recesses (B), the capacitor structure (C1) comprises a portion of forming a plurality of first recesses (A as indicated above), the plurality of first recesses (A) and the 
With regard to claim 8, Peng discloses the capacitor structure (C1) further comprises a dielectric layer (230) located between the first electrode (224) and the second electrode (244), so that the first electrode (224) and the second electrode (244) are electrically insulated from each other.
With regard to claim 9, Peng discloses comprising a thin film transistor (240), wherein the TFT (240) comprises an active layer (216a, 216b, 216c), a gate electrode (222) and a source-drain electrode (conductive region forming region W1 functioning as a source-drain electrode); the first electrode (224) is located in a same layer (layers 222, 224 functioning one layer defined as a same layer) with the gate electrode (222); and the second electrode (224) is located in a same layer with the source-drain electrode (conductive region forming region W1 functioning as a source-drain electrode).
With regard to claim 11, Peng discloses an electronic device (figs. 2G, 3, comprising a TFT 240 and a capacitor C1, functioning as a display panel) comprising the array substrate.
With regard to claim 12, Peng discloses an electronic device (figs. 2G, 3, comprising a TFT 240 and a capacitor C1, functioning as a display panel) comprising the array substrate.
With regard to claim 13, Peng discloses a manufacturing method of an array substrate (fig. 2G), comprising:
providing a base substrate (210);
forming a first electrode (224) on the base substrate (210); and

the first electrode (224) and the second electrode (244) are electrically insulated from each other, and a capacitor structure (C1) is constituted by a region of the first electrode (224) and a region of the second electrode (244) which are opposite to each other,
the capacitor structure (C1) comprises a portion (a portion of the electrode 224) forming at least part of a first recess (referred to as “A” by examiner’s annotation shown in fig. 2G below).

    PNG
    media_image1.png
    391
    598
    media_image1.png
    Greyscale




With regard to claim 14, Peng discloses the capacitor structure (C1) comprises a portion forming a plurality of first recesses (“A” as indicated in fig. 2G above).
claim 15, Peng discloses before forming the first electrode (224), forming an insulating layer film (220) on the base substrate (210) and etching the insulating layer film (220) to form an insulating layer (214) comprising a second recess (B), wherein the portion of the capacitor structure (C1) forming at least part of the first recess (A) is at least partly overlapped with the second recess (B) in the direction perpendicular to the base substrate (210).
With regard to claim 16, Peng discloses the capacitor structure (C1) is at least formed on a sidewall of the second recess (B). |
With regard to claim 17, Peng discloses forming a gate electrode (222) of a thin film transistor (240) in a first patterning process (a process of forming 222, 224) of forming the first electrode (224); and forming source and drain electrodes (conductive region forming region W1 functioning as a source-drain electrode) of the TFT (240) in a second patterning process of forming the second electrode (244).
With regard to claim 18, Peng discloses an array substrate (fig. 2G), comprising: 
a base substrate (210); 
an insulating layer (220) located on the base substrate (210), the insulating layer (220) comprising a recess (B), the recess (B) penetrating at least part of the insulating layer (220) from a side of the insulating layer (220) facing away from the base substrate (210); and a capacitor structure (C1) at least located on a side wall of the recess (B), the capacitor structure (C1) comprising a first electrode (224), a second electrode (244) and a dielectric layer (230) located between the first electrode (224) and the second electrode (244).

    PNG
    media_image1.png
    391
    598
    media_image1.png
    Greyscale

With regard to claim 19, Peng discloses the capacitor structure (C1) is also located on a bottom wall of the recess (B).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (CN 102623451) in view of Kim (9,039,477).
With regard to claim 10, Peng discloses comprising a TFT (240) and a light-emitting element (for example, see background technique of the translation), wherein the TFT (240) 

    PNG
    media_image1.png
    391
    598
    media_image1.png
    Greyscale

Peng does not clearly disclose the light-emitting element comprises a pixel electrode.
However, Kim discloses the light-emitting element comprises a pixel electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Peng’s device to the light-emitting element comprises a pixel electrode as taught by Kim in order to prevent damage to the semiconductor patterns and enhancing the reliability of the electrical connection between the vias and the semiconductor patterns for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826